 


114 HR 2664 IH: Structured Settlement Claimants Rights Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2664 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Higgins introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to protect the right of a claimant in a civil action before a Federal court to retain a structured settlement broker to negotiate the terms of payment of an award, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Structured Settlement Claimants Rights Act of 2015. 2.In general (a)Federal court proceedingsChapter 111 of title 28, United States Code, is amended by adding at the end the following:

1660.Right to retain structured settlement brokerA claimant in any civil action before a Federal court shall have the right to retain a structured settlement broker to act on behalf of that claimant for purposes of negotiating a schedule of payments or other terms of payment of a sum certain previously agreed to paid by or on behalf of the defendant in satisfaction of a judgment against that defendant or in accordance with the terms of a settlement. The court shall inform the claimant of this right at the appropriate time. The defendant shall provide timely notice of any professional relationship between the defendant and the broker if any such relationship exists or has existed.. (b)Administrative proceedingsSection 554 of title 5, United States Code, is amended by adding at the end the following:

(f)In the case of any proceeding under this section, a party to that proceeding shall have the right to retain a structured settlement broker to act on behalf of that party for purposes of negotiating a schedule of payments or other terms of payment of a sum certain previously agreed to paid by or on behalf of another party in satisfaction of a decision against that party or in accordance with the terms of a settlement between the parties. The agency shall inform the claimant of this right at the appropriate time. The defendant shall provide timely notice of any professional relationship between the defendant and the broker if any such relationship exists or has existed..  